Title: 14th.
From: Adams, John Quincy
To: 


       I met with several impediments in the morning so that it was eleven o’clock before I cross’d the river: the weather was very good, but growing Cloudy. I got to Doctor Kitteridge’s house at Andover, before one. I stop’d to see my Class-mate W. Abbot and dined there. Bowman and Wyeth were likewise there. I would say something of Mrs. Kitteridge, but it would be now a very improper time to give an account of such impressions. I left the House before three; and soon after it began to rain, and continued without intermission untill I arrived at Cambridge; I got there at about six. I rode, eight or ten miles with an Almsbury man, who is going to Concord court upon business. Mr. Parsons is engaged in his cause, and the man had a deal to say about lawyer’s.
       I found my brothers at our old chamber, and after sitting with them half an hour, went over, and pass’d the remainder of the evening with Packard. I found Cushman, at his chamber, and we spent the eve very sociably. Clarke had been riding in the rain as well as myself, the greatest part of the day. He came from Harvard, where he went to accompany Grosvenor, who went home very sick a few days ago.
       Cushman is apprehensive that he will not be able to obtain his degree before next Commencement. He tells me he has not yet preached, as had been reported: Child, Kellogg and Mead are, he says the only Classmates of ours who have yet appeared in the pulpit.
      